DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/05/2020 and 01/12/2021 the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being participated by Hiroyo et al. (JP2017195653).
Regarding claim 1, Hiroyo teaches a power supply device (fig. 1: 100) comprising: a main power supply (fig. 1: 21) that supplies power to a load unit (fig. 1: 5A, 5B); a sub-power supply (fig. 1: 22) that is a power supply different from the main 
Regarding claim 2, furthermore Hiroyo discloses the power supply device, wherein when the main power supply path (L1) is normal, the power supply selector (33) is switched to the first state, and the load supply path selector (31A, 31B) performs switching so as to connect the main power supply path (L1) to the load unit (5A, 5B) and disconnect the sub-power supply path (L2) from the load unit (5A, 5B), and when the main power supply path (L1) is abnormal, the power supply selector (33) is switched to the second state, and the load supply path selector (31A, 31B) performs switching so as to connect the sub-power supply path (L2) to the load unit (5A, 5B) and disconnect the .
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroyo et al. (JP2017195653) in view of Walter (US 2016/0156179).
Regarding claim 5, Hiroyo teaches the power supply device according to claim 1, but Hiroyo does not explicitly teach wherein the power supply selector is configured to include a DC/DC converter that transforms a voltage of DC power, and the DC/DC converter transforms a voltage of power supplied from the main power supply and supplies a transformed voltage to the sub-power supply.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Walter into the power supply device of Hiroyo in order to reduce the energy in the subsystem.
Regarding claim 6, Hiroyo teaches the power supply device according to claim 2, but Hiroyo does not explicitly teach wherein the power supply selector is configured to include a DC/DC converter that transforms a voltage of DC power, and the DC/DC converter transforms a voltage of power supplied from the main power supply and supplies a transformed voltage to the sub-power supply.
Walter teaches electric machine EM is connected to second subsystem T2. First subsystem T1 is coupled to second subsystem T2 via a direct voltage converter DC/DC, (see figure 1 and par. [0043-0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Walter into the power supply device of Hiroyo in order to reduce the energy in the subsystem.
Allowable Subject Matter
8.	Claims 3-4 and 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 3 and 4 are allowed because the prior art of record taken alone or in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836